Citation Nr: 1539285	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an increased rating for loss of range of right elbow motion in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter is now appropriately before the Los Angeles, California RO.

The Veteran was scheduled for a hearing before a member of the Board on December 11, 2013.  A review of VACOLS reflects that the Veteran cancelled the hearing.  See 38 C.F.R. § 20.704 (2014).

In February 2014, the Board denied the Veteran's claim for an increased rating for loss of range of right elbow motion, evaluated as 50 percent disabling.  The Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU), which has since been granted.  An April 2014 rating decision awarded a separate 30 percent rating for loss of pronation.

The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims.  This resulted in an August 2014 Joint Motion for Remand (JMR).  Pursuant to the JMR, the Board remanded this matter for a new VA examination in October 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

During the entire appeal period there is painful motion in the right elbow with flexion limited to less than 45 degrees.

CONCLUSIONS OF LAW

The criteria for a rating in excess of 50 percent for limitation of flexion of the forearm due to right elbow arthritis are not met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in October 2014.  The Board instructed the RO to schedule the Veteran for VA medical examinations to determine the severity of the Veteran's right elbow condition and then readjudicate the issue on appeal.

The Veteran was scheduled for an attended a January 2015 VA examination.  The RO issued a February 2015 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2009 rating decision on appeal, May and June 2009 letters provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), these letters included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in January 2015.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, evidence received since the most recent January 2015 examinations does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of his disabilities on appeal.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating

Rating Criteria Generally

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board notes separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. 38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings". Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca, 8 Vet. App. at 206. 
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Potentially Applicable Diagnostic Codes

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.
The Veteran has a current diagnosis of right elbow arthritis.  The Veteran is in receipt of a 50 percent rating for limitation of flexion under Diagnostic Code 5206.  38 C.F.R. § 4.71a.  The rating has been in effect since April 1953.  The Veteran filed an increased rating claim on April 16, 2009.  

The Veteran was awarded a separate noncompensable evaluation under Diagnostic Code 5207 for limitation of extension in a February 2015 rating decision, effective March 18, 2014.  The Veteran is also currently in receipt of a 40 percent evaluation under Diagnostic Code 5206 for Injury to Muscle Groups VI and VII, and a 30 percent evaluation under Diagnostic Code 5213 for Loss of Pronation.  These issues are not currently on appeal.

As the Veteran is right handed, the disability ratings for the major extremity will be used.  

Pursuant to Diagnostic Code 5206, when flexion of the forearm of the major upper extremity is limited to 110 degrees, a noncompensable rating is warranted.  When flexion is limited to 100 degrees, a 10 percent rating is warranted.  Flexion limited to 90 degrees warrants a 20 percent rating.  Flexion limited to 70 degrees warrants a 30 percent rating.  Flexion limited to 55 degrees warrants a 40 percent rating, while flexion limited to 45 degrees warrants the maximum 50 percent rating.

Diagnostic Code 5207 rates based on limitation of extension.  That code provides that when extension of the forearm of the major upper extremity is limited to 45 degrees or 60 degrees, a 10 percent rating is assigned.  Extension limited to 75 degrees warrants a 20 percent rating.  When limitation of extension is at 90 degrees, a 30 percent rating is warranted.  Extension limited to 100 degrees warrants a 40 percent rating.  Lastly, extension limited to 110 degrees warrants the maximum, 50 percent rating.

Pursuant to Diagnostic Code 5208, a maximum 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and forearm extension is limited to 45 degrees.

The diagnostic criteria applicable to impairment of supination and pronation are found at 38 C.F.R. § 4.71a, Diagnostic Code 5213.  Under that code, a 10 percent evaluation is warranted when forearm supination of the major upper extremity is limited to 30 degrees or less.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc (i.e., cannot go beyond 60 degrees of the total 80 degrees) and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Factual Background

A June 2009 private examination found the bony alignment of the right elbow to be normal.  The joint space was slightly narrowed and soft tissues were unremarkable.   The examiner's impression was changes in the distal humerus, proximal radius and ulna.  Narrowing of the joint space was most likely post-traumatic.  

A June 2009 VA examination found tenderness, with no signs of edema, effusion, redness, heat, or guarding movement.  There was no subluxation.  Range of motion findings were flexion 135 degrees, extension 0 degrees, supination 85 degrees, and pronation 80 degrees.  The examiner noted joint function to be additionally limited after repetitive use due to pain and weakness, primarily pain.  It was not additionally after repetitive use by fatigue, lack of endurance, and incoordination.  There was no additional limitation in range of motion, however.  

A March 2014 VA examination to determine the employability of the Veteran, the examiner found the Veteran unable to use his right arm and limited in moving objects.  The Veteran was noted as unable to use his right arm due to severe limited range of motion and strength.  There were no reported flare-ups of his condition.  Range of motion findings were flexion 15 degrees with no objective evidence of painful motion, extension 15 degrees with no objective evidence of painful motion, pronation 50 degrees with no objective evidence of painful motion, and supination 50 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive motion testing with no additional limitation of range of motion.  The examiner reported functional loss and/or impairment due to less movement than normal, weakened movement, pain on movement, swelling, and deformity.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the joint was used repeatedly.  There was localized tenderness and pain on palpation of right elbow, with gross bony enlargement.  Muscle strength on both elbow flexion and extension was 4/5.  There was no ankylosis.  Limited pronation was noted.  

At the Veteran's March 2015 VA examination, the Veteran reported flare-ups of his condition 1 to 2 times per week, and functional loss due to impact on his ability to reach for objects or lift, push, or pull weight greater than 2 to 3 pounds.  Range of motion was reported as flexion 50 to 67 degrees, extension 67 to 50 degrees, supination 0 to 45 degrees, and pronation 45 to 80 degrees.  Pain was noted upon examination and noted to cause functional loss.  There was objective localized tenderness or pain on palpation of the joint, reported as tender medial and lateral right elbow.  The Veteran was able to perform repetitive use testing, however, it did not result in additional functional loss or range of motion.  Pain, weakness, fatigue, lack of endurance, and incoordination were noted to cause functional loss.  The examiner did report "some degrees of ankylosis," however, stated that there was still limited flexion and extension of the elbow.  Muscle strength was 4/5 for both flexion and extension of the right elbow.  Muscle atrophy was noted.  There was no flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  

Analysis

For the entire period on appeal, the Veteran is in receipt of a 50 percent evaluation for limitation of flexion of the forearm under Diagnostic Code 5206.  This is the schedular maximum for this Diagnostic Code.  As a result, a higher rating is not warranted under this Diagnostic Code for the period on appeal.  

In reaching these findings, the Board has considered any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, the Board finds that for the entire period on appeal, an evaluation in excess of 50 percent for limitation of flexion under Diagnostic Code 5206 is not warranted.  

At no time during the appeal period does the evidence show that the Veteran was entitled to higher or separate ratings under the other applicable Diagnostic Codes, to include Diagnostic Codes 5205, 5209, 5210, 5211, or 5212.  

During the appeal period there was no evidence of flail joint, nor impairment of the ulna and radius.   While the Board notes that the January 2015 VA examiner noted some ankylosis, the medical evidence shows that the Veteran still has some range of motion.  Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 are thereby inapplicable.  

With respect to the Veteran's noncompensable evaluation for limitation of extension under Diagnostic Codes 5003-5207, the Board notes that the evidence of record suggests that the criteria for a compensable rating under that code was met for at least a portion of the period on appeal.  However, the Board notes that this matter is not currently on appeal.  Furthermore, the Board finds that the Veteran is already compensated under Diagnostic Code 5306, with an evaluation of 40 percent, which contemplates limitation of extension in the elbow.  Further compensation for limitation of extension under Diagnostic Code 5207 would constitute pyramiding.  See 38 C.F.R. § 4.14.

As for Diagnostic Code 5213, as previously discussed, the Veteran is currently in receipt of a 30 percent evaluation for limitation of pronation.  This matter is not currently on appeal.  Furthermore, there is no evidence that the Veteran has loss of supination and pronation due to bone fusion, resulting in the hand fixed in supination of hyperpronation.  Thus, even if this matter were on appeal, there is no evidence that a higher evaluation is warranted.

The Board also has considered the Veteran's statements that describe his right elbow pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or additional separate ratings for the right elbow.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

As the criteria have not been demonstrated for an evaluation in excess of 50 percent for limitation of flexion under Diagnostic Code 5206, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Analysis 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for VA Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right elbow disability.  The Board finds that this disability is manifested by pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) .

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to an increased rating for loss of range of right elbow motion in excess of 50 percent is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


